IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

TRACY NEIGHBORS and BARBARA
NEIGHBORS; CHRISTOPHER                              No. 79492-2-I
LARGE and TARA LARGE; and
JORDAN MILLER and MISTILYN                          DIVISION ONE
MILLER,
                                                    UNPUBLISHED OPINION
                     Appellants,

ARUL MENEZES and LUCRETIA
VANDERWENDE; LAKE SAMMAMISH
4257 LLC; HERBERT MOORE and
ELYNNE MOORE; TED DAVIS and
ELAINE DAVIS; REID BROWN and
TERESA BROWN; SHAWN HUARTE
and TRINA HUARTE; ANNETTE
MCNABB; EUGENE MOREL and
ELIZABETH MOREL; VOLKER ELSTE
and GAIL UREEL; JOHN R. WARD
and JOANNA WARD, as co-trustees of
the WARD HALES LIVING TRUST;
YORK HUTTON; L. LARS KNUDSEN
and LISA SHDO; DOUG
SCHUMACHER; IVAN STEWART and
IRIS STEWART; and GORDON
CONGER,

                     Plaintiffs,

              v.

KING COUNTY, a municipal
corporation and political subdivision of
the state of Washington,

                     Respondent,

              and




Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79492-2-I/2


 RAYMOND RYAN and HEIDI RYAN,
 husband and wife,

                       Intervenors.

       APPELWICK, J. — The trial court granted summary judgment quieting title in

King County (County) on its claim to ownership of a 100 foot corridor crossing the

appellant’s properties and declined to block its exercise of the power of ejectment.

We affirm.

                                         FACTS

       King County purchased a railway corridor along Lake Sammamish and

converted it to a public trail pursuant to the Rails to Trails Act, 16 U.S.C. § 1247(d).

The Burlington Northern and Santa Fe Railway Company—Abandonment

Exception—In King County, WA, 1998 WL 638432 (U.S. Surface Transp. Bd. Sept.

16, 1998) (STB Order).

       At issue is the width and ownership interests of the portions of the corridor

that cross the appellants’ properties.

       A. The Corridor

       In the late 1800s, Seattle Lake Shore and Eastern Railway Company

(SLS&E) assembled land on the eastern shore of Lake Sammamish for the

purpose of constructing a railroad.       The land was assembled by a mix of

easements, adverse possession, land grants, and deed transfers from private

parties. It finished constructing the railroad in 1888. After a series of name and

ownership changes, the railroad came to be owned by the Burlington Northern

Santa Fe Railroad Company (BNSF). The portions of the railway at issue here

were apparently acquired by the railroad by easement and adverse possession.


                                              2
No. 79492-2-I/3


The parties do not dispute that the railroad did not possess a deed for the portions

of the railroad at issue in this appeal.

       At trial, the County introduced several historical maps of the railway, the

authenticity and contents of which are unchallenged. These maps include a 1917

“Val” map,1 a King County property ownership map from 1905-1940, a 1930 King

County Engineers Survey, and 2014 and 2013 King County Assessor’s maps. All

of these maps show the railroad corridor being roughly 100 feet wide in all areas

relevant to this appeal.

       In 1997, BNSF conveyed its interest in the railroad to The Land

Conservancy of Seattle and King County (TLC) by quitclaim deed. The deed

described the railway as 100 feet wide. In the transfer agreement, TLC agreed to

accept the land “as is, where is” and “with all faults.” The transfer agreement

disclosed that numerous adjacent property owners sought quiet title to portions of

the railroad and that other such actions may be filed.

       On September 16, 1998, the Surface Transportation Board issued the STB

Order, an order “railbanking” the railroad. This order allowed BNSF to reach an

agreement with the County and TLC allowing them to assume financial

responsibility for the railway and develop it into a recreational trail, subject to future

reactivation as a railroad. Id.

       On September 18, 1998, TLC transferred the property to King County by

quitclaim deed. That same year, the County completed an official survey of record

       1“Val” maps are official records for the Interstate Commerce Commission
created pursuant to the Valuation Act of 1913, Pub. L. No. 62-400, § 19a, 37 Stat.
701, which served to measure railroad property subject to regulation.


                                                3
No. 79492-2-I/4


for the entire trail. The parties do not dispute that the survey shows the trail is 100

feet wide in the areas adjacent to the appellants’ properties. The County then

constructed a soft surface, and later paved, public trail through the property.

       B. Appellants’ Properties

       This action included the owners of 18 properties at the time of the orders

being appealed in this case.2 Only three property owners appealed from the

summary judgment in favor of King County: The Neighbors, the Larges, and the

Millers.3 The properties of all three appellants are bisected by the railway corridor

into two portions: a small lakefront portion and a larger inland portion.

       The Neighbors own the property at 3015 East Lake Sammamish Parkway

Southeast. They acquired the property by statutory warranty deed in 2011. The

deed expressly excludes the BNSF railway corridor but does not specify how large

the corridor is. The Neighbors’ residence is in the inland portion of their property.

The home was constructed by their predecessors in interest in 2010.                Their

predecessors in interest also constructed a cabana, rock retaining walls, and

concrete access path within the railway corridor. The Neighbors claim the concrete

path and retaining walls were constructed in 2008. They claim the cabana has

been in place since the 1980s, but was completely rebuilt in 2008.                 Their

predecessors in interest obtained permits for this and other landscaping work from

the City of Sammamish. In 2006, the Neighbors’ predecessors in interest obtained

a permit for the cabana and other features from King County. In that permit, they


       2   For clarity, we refer to the larger group included below as “the plaintiffs.”
       3   For clarity, we refer to these parties collectively as “the appellants.”


                                                4
No. 79492-2-I/5


acknowledged that the cabana was within King County’s property and

acknowledged that its presence does not create any rights or interest in the

property.

       The Larges own the property at 2811 East Lake Sammamish Parkway

Southeast. They acquired the property by statutory warranty deed from York

Hutton in 2015. The deed expressly excludes the railway corridor but does not

specify its width. Their home, originally constructed in 1942 and most recently

remodeled in 2000, is in the inland portion of their property, partially intruding into

the railway corridor. King County issued building permits for this most recent

construction, which encroaches on the corridor.

       The Millers own the properties at both 2831 and 2845 East Lake

Sammamish Way Southeast. They acquired the properties by statutory warranty

deed in 2002. The deed expressly excludes the railway corridor but does not

specify its width. There are two homes on the lots, one on the lower lakefront

portion of the property and a larger primary residence on the inland portion. The

smaller home was originally built in 1929 and remodeled between 2002 and 2004.

The Millers built the larger home as their primary residence in 2008. The smaller

home lies almost entirely within the railway corridor. Portions of the larger home

also lie within the corridor, including a back deck and sports court.     The Millers’

title insurance provider, Fidelity National Title, notified them that the small home

encroached on the railroad right of way by roughly 25 feet.              The Millers’

predecessor in interest obtained a lease from the railroad for the encroachment,

as well as a 25 feet encroachment on the other side of the tracks, from 1975 to


                                              5
No. 79492-2-I/6


1984. The documents associated with that lease show the railway corridor being

100 feet wide.

       C. Procedural History

       The plaintiffs filed this case in King County Superior Court on June 18, 2019.

They sought quiet title primarily on the basis of two theories. First, they argued

that prior to transferring its interest, the railroad possessed an easement for only

the width of the railroad tracks, ties, and ballast over their properties, which is much

narrower than the 100 foot right of way described in the quitclaim deed. Second,

they argued that even if the County had acquired a wider easement, the plaintiffs

had acquired that interest through adverse possession.

       At that time, the Neighbors were already involved in a federal suit over the

width and ownership interest of the railway corridor in Hornish v. King County, 182
F. Supp. 3d 1124 (2016), aff’d, 899 F.3d 680, 686 (9th Cir. 2018). Neither the

Millers nor the Larges were a party to that suit.

       In Hornish, the Neighbors and others sought a declaration of their property

rights within the railway corridor. Hornish, 899 F.3d at 686. They made an

argument nearly identical to one of their arguments here: that the railroad

possessed only a 12 foot wide easement that encompassed only the railroad

tracks. Id. at 699. Therefore, they asserted that only this 12 foot wide interest was

conveyed by the quitclaim deed to TLC and subsequently to King County. Id. The

district court granted summary judgment for the County, finding inter alia that the

County had acquired a 100 foot easement through the Neighbors’ property through

the quitclaim deed it received from BNSF. Hornish, 182 F. Supp. 3d at 1134. It


                                              6
No. 79492-2-I/7


further found that even if the County had not obtained the easement through this

transfer, it acquired the same through adverse possession under RCW 7.28.070.
Id. The Ninth Circuit Court of Appeals affirmed. Hornish, 899 F.3d at 686.

       Relying in part on the ruling in Hornish, the County moved for judgment on

the pleadings in this case. The trial court granted that motion in part. It held that

the Neighbors were barred from raising any claims they raised or could have raised

in Hornish.   It also dismissed all of the plaintiffs’ adverse possession claims

because the County is immune from such claims for its public lands under RCW

7.28.890.

       Thereafter, the plaintiffs sought leave to amend their complaint.         They

indicated that they wished to add the affirmative defense of equitable estoppel and

that they wished “[a]s a matter of housekeeping” to “delet[e] references to Plaintiff’s

former adverse possession claims.” The court granted the motion. The plaintiffs

then filed a second amended complaint4 without the adverse possession claim.

       Both parties moved for summary judgment.              The County relied on

declarations that included the maps and surveys described above. The plaintiffs

relied on their own declarations and the declaration of David Matthews. Matthews

is a surveyor with over 25 years of experience. He determined that that the railway

corridor was only 50 feet wide by reviewing various historical documents.

       The trial court granted summary judgment for the County. Specifically, it

found that the corridor was 100 feet wide and the County owned it in fee simple,

       4 The plaintiffs previously amended their complaint for the apparent purpose
of adding additional plaintiffs, including two of the appellants, the Larges and the
Millers.


                                              7
No. 79492-2-I/8


that the plaintiffs did not have standing to challenge the County’s title, and that the

County had a right to eject the plaintiffs’ encroachments in the corridor.

       The Neighbors, Larges, and Millers appeal.

                                    DISCUSSION

       The County urges us to dismiss this suit because the Neighbors’ claims are

barred by res judicata and the remaining appellants do not have standing.

       The trial court held that any claims the Neighbors raised or could have

raised in Hornish were barred by res judicata. We agree. Res judicata prohibits

the relitigation of claims and issues that were litigated, or could have been litigated,

in a prior action. Peterson v. Potter, 103 Wash. App. 62, 67, 11 P.3d 833 (2000).

The doctrine requires identity between the prior judgment and subsequent action

of (1) persons and parties, (2) cause of action, (3) subject matter, and (4) the

quality of persons for or against whom the claim is made. Id. The four identities

here are the same. The Neighbors were a party to Hornish, which was also an

action for quiet title for the same railway corridor against the same defendant, King

County. Hornish, 899 F.3d at 686 (the Neighbors as plaintiffs-appellants, King

County as defendant-appellee, nature of complaint, same railroad corridor). Their

claims are therefore barred. We proceed to analyze only the remaining appellants’

claims.5

       The trial court found that the appellants did not have standing to challenge

the County’s title to the railway corridor. RCW 7.28.010 provides that “[a]ny person

       5For clarity, we continue to refer to “the appellants” throughout the opinion.
For the remainder of our analysis, that group refers to only the Millers and the
Larges.


                                               8
No. 79492-2-I/9


having a valid, subsisting interest in real property, and a right of possession

thereof” may seek quiet title. The appellants argue two grounds as a basis for the

interest in the corridor required to confer standing: (1) their deeds and (2) adverse

possession. We consider each in turn.

  I.   Width of the Corridor

       Though the appellants’ deeds expressly except the corridor, they do not

specify its width. Each appellant’s property is bisected by the corridor. Thus, any

land that is not included in the railway corridor would be included in the appellants’

deeds. This is the first basis for ownership interest that the appellants claim.

       The trial court determined the width of the corridor at summary judgment.

Appellants argue that the trial court made a series of errors in this regard.

Summary judgment is appropriate where there are no genuine issues of material

fact and the moving party is entitled to judgment as a matter of law. Folsom v.

Burger King, 135 Wash. 2d 658, 663, 958 P.2d 301 (1998). All reasonable inferences

from the evidence must be drawn against the moving party. Id. We review a

summary judgment order de novo. Id.

       At summary judgment, the County introduced various historical maps and

county surveys that showed the corridor was 100 feet wide and had been since at

least 1917. The trial court placed special emphasis on a survey conducted by the

County in 1998.     It concluded that, because the survey was produced by a

government agency, its validity could be overcome only by clear and convincing

evidence. The appellants argue this was an error for two reasons. First, they

argue that the County should not be able to use its own survey in a dispute with a


                                             9
No. 79492-2-I/10


private party. Second, they argue that the presumption can be overcome by any

showing of evidence to the contrary, rather than the higher “clear and convincing”

evidence standard.

       RCW 36.32.370 provides,

       Except as otherwise provided in this title, the board of county
       commissioners, through a surveyor employed by it shall execute all
       surveys of land that may be required by the county. The certificate
       of the surveyor so employed of any survey made of lands within the
       county shall be presumptive evidence of the facts contained therein.

“A government survey is authoritative and is not open to collateral attack between

private parties.” Rohrbach v. Sanstrom, 172 Wash. 405, 407, 20 P.2d 28 (1933).

The appellants argue this presumption should not apply here because the dispute

involves the government and is therefore not between private parties. The plain

language of RCW 36.32.370 does not support such a limitation. It indicates that

such surveys “shall be presumptive evidence of the facts therein” with no mention

of the parties who might contest those facts. Id. They cite no case law that

prohibits the government from availing itself of the presumption. The appellants

seem to imply that it would be unfair to allow the County to use its own survey to

prove the boundaries of its property. But, government officials are presumed to

have performed their duties legally and professionally.          See, e.g., Somer v.

Woodhouse, 28 Wash. App. 262, 267, 623 P.2d 1164 (1981); Smith v. Hollenbeck,

48 Wash. 2d 461, 465, 294 P.2d 921 (1956). No evidence suggests the 1998 survey

was conducted in such a way to disenfranchise the appellants or others. In fact,

the findings in that survey are in line with all similar historical surveys, including a




                                              10
No. 79492-2-I/11


Val map from 1917, a county survey from 1930, and a property ownership map

from 1940.

       The appellants also take issue with the “clear and convincing” evidence

standard the trial court applied to this statutory presumption. They argue that the

statutory presumption can be overcome by any showing of evidence to the

contrary. But, we need not reach this issue because, even by their own standard,

the appellants have not presented sufficient evidence to overcome the statutory

presumption of the facts.     In response to the various historical maps and

government surveys produced by the County, the appellants produced

declarations from the plaintiffs below and a single surveyor named David

Matthews.    Matthews is a surveyor with over 25 years of experience.            He

determined that that the railway corridor was only 50 feet wide by reviewing various

historical documents. He did not conduct his own survey of the land. He did not

review any of the surveys predating the County’s ownership or the 1917 Val map.

While he apparently reviewed relevant portions of the 1998 survey, 6 he did not

indicate whether he believes the survey is wrong or if he simply drew a different

conclusion from reading it and other historical documents. At best, Matthews


       6  The trial court seems to have found that Matthews did not review the 1998
survey: “[Matthews] concluded that [the corridor] width was 50 feet. But his
opinions don’t review nor do they reconcile . . . the 1998 survey.” To the extent
the trial court found that Matthews had not reviewed the 1998 survey, this was an
error. Matthews states in his declaration that he reviewed “King County
Department of Transportation ‘East Lake Sammamish Trial Right of Way Exhibit,’”
and attaches that document as an exhibit to his declaration. A comparison of that
document with excerpts from the 1998 survey reveals that it appears to be excerpts
from the same document. Matthews goes on to cite the 1998 survey for some of
the factual assertions in his declaration.


                                            11
No. 79492-2-I/12


provides a contrary opinion regarding the width, but does not specifically attack the

1998 survey. And, he does not reconcile his opinion at all with the 1917 Val map

or the 1930 survey. His declaration is insufficient to raise a genuine issue of fact

as to the presumptive validity of the county surveys.

       We affirm the trial court’s grant of summary judgment on the width of the

corridor conveyed to the County.

 II.   Adverse Possession

       The appellants next claim they acquired an ownership interest in portions

of the corridor by adverse possession. They claim the trial court erred in dismissing

their claims for adverse possession of portions of the corridor both in the judgment

on the pleadings and at summary judgment.          They argue that their adverse

possession claims were based on occurrences predating the County’s ownership

of the corridor.

       A. Procedural Issues

       In their original complaint and first amended complaint, the appellants made

clear they were claiming adverse possession against the County based on their

use of the land after the County gained possession of the corridor: “[I]f the

Defendant were able to prove BNSF acquired prescriptive easement rights to

widths greater than the railroad tracks, ties and ballast, Defendant later lost those

rights when Plaintiffs improved and occupied major portions of the corridor for the

time period necessary to extinguish Defendant’s interest under adverse

possession.” BNSF was not a defendant in this case, only King County. The

appellants’ argument that the complaint was based on occurrences predating the


                                            12
No. 79492-2-I/13


County’s ownership of the corridor contradicts the plain language of the complaint

indicating it was the County, not BNSF, who had lost rights to the corridor. The

County is immune from adverse possession claims for its public lands under RCW

7.28.090. Thus, when the County moved for judgment on the pleadings, the trial

court properly dismissed the adverse possession claims on that ground. We affirm

that decision.

         After the trial court dismissed their adverse possession claims, the plaintiffs

sought and were granted leave to amend their complaint.               The subsequent

complaint contained no reference to adverse possession. When an amended

complaint omits a prior claim in the original compliant, it abandons that claim.

Fluke Capital & Mgmt. Servs. Co. v. Richmond, 106 Wash. 2d 614, 619 n.4, 724 P.2d
356 (1986).

         Nevertheless, the plaintiffs sought to argue at summary judgment that their

predecessors in interest had adversely possessed portions of the corridor from the

railroad prior to the County gaining ownership. The trial court properly ruled that

such a claim was not properly before the court. We affirm that decision.

         B. Preemption

         The County argues that even if the appellants’ adverse possession claims

were properly before the court, such claims would be preempted by the Interstate

Commerce Commission Termination Act (ICCTA), 49 U.S.C. § 10501(b). We

agree.

         The ICCTA provides,

         The jurisdiction of the [Surface Transportation Board] over—


                                               13
No. 79492-2-I/14



      ....

      . . . the construction, acquisition, operation, abandonment, or
      discontinuance of spur, industrial, team, switching, or side tracks, or
      facilities . . .

      is exclusive. Except as otherwise provided in this part, the remedies
      provided under this part with respect to regulation of rail
      transportation are exclusive and preempt the remedies provided
      under Federal or State law.
Id. The preclusive effect of this legislation is among the most pervasive and

comprehensive of regulatory schemes. Chicago & Nw. Transp. Co. v. Kalo Brick

& Tile Co., 450 U.S. 311, 318, 101 S. Ct. 1124, 67 L. Ed. 2d 258 (1981). The

Surface Transportation Board and federal courts have explicitly ruled that the

ICCTA preempts claims under Washington adverse possession statutes against

railroads. Jie Ao & Xin Zhou—Petition for Declaratory Order, 2012 WL 2047726

at *1 (U.S. Surface Transp. Bd. June 4, 2012); B & S Holdings, LLC v. BNSF Ry.

Co., 889 F. Supp. 2d 1254, 1258 (E.D. Wash. 2012).

      The appellants argue that the question of ICCTA preemption is not properly

before this court. They argue this is so because the trial court reserved federal

preemption questions in its ruling on the County’s motion for judgment on the

pleadings. After that, the County did not seek a ruling on the matter at summary

judgment.

      But, it is the appellants who assert that adverse possession provides them

an ownership interest sufficient to provide standing in this case. Because the

ICCTA preempts operation of Washington adverse possession statutes against




                                           14
No. 79492-2-I/15


railroads, their claim must fail.    The appellants are unable to establish an

ownership interest on this ground.

       C. Merits

       Even if the appellants’ adverse possession claims were not abandoned and

preempted, there is little dispute of material fact as to the merits of those claims.

Adverse possession requires possession that is (1) open and notorious, (2) actual

and uninterrupted, (3) exclusive, and (4) hostile. ITT Rayonier, Inc. v. Bell, 112
Wash. 2d 754, 757, 774 P.2d 6 (1989). Each of these elements must exist for the

statutorily prescribed period of 10 years. Id. RCW 7.28.090 forecloses a claim of

adverse possession against a government entity unless the possession vested

against a previous private owner. See Gorman v. City of Woodinville, 160 Wn.

App. 759, 764-65, 249 P.3d 1040 (2011), aff’d, 175 Wash. 2d 68, 283 P.3d 1082

(2012). So, appellants would need to show that they fulfilled all the statutory

requirements above for a period of 10 years before the County gained ownership.

       To that end, the appellants point to “obvious uses and improvements” that

“exist on every property involved in the underlying case.” They do not specify

which improvements are on their properties, and their citations to the record

reference only properties owned by plaintiffs who are not parties on appeal.

       The improvements on the Larges’ property that intrude on the corridor

apparently were constructed after the County gained ownership.            So, these

improvements and their residential uses cannot form the basis for an adverse

possession claim that predates the County’s ownership. The appellants point to

no other “obvious uses and improvements” on the Larges’ property.


                                            15
No. 79492-2-I/16


       The original home on the Millers’ property that intrudes on the corridor was

apparently built in 1929. However, the Millers’ title insurance provider, Fidelity

National Title, notified them that the small home encroached on the railroad right

of way by roughly 25 feet. And, the Millers’ predecessor in interest obtained a

lease from the railroad for a portion of the original home that encroached on the

railroad. Documents associated with the lease show the corridor stretches 50 feet

outwards on each side of the tracks, for a total width of 100 feet. The lease covered

an area 26 feet into the corridor on the lake side and 25 feet on the inland side.

The lakeside portion covered by the lease would encompass the original

beachfront home. The inland portion would cover the portions of the newer home

that encroaches on the corridor.      It would also encompass the sports court.

However, both of these improvements were constructed after the term of the lease

expired. The lease ran from 1975 to 1984. The County did not gain ownership

until 1998. So, there was a 14 year period prior to the County’s ownership where

the original beachfront home encroached on the corridor. It is possible that the

Millers’ would be able to meet the requirements of adverse possession during that

time. But, as outlined below, even if that had been the case, the County later

adversely possessed that land back. Infra, Part III.

III.   King County’s Adverse Possession Claim

       At summary judgment, the County argued that, even if it did not acquire a

100 foot corridor through the 1998 quitclaim deed, it subsequently acquired the

same through adverse possession under RCW 7.28.070. The trial court agreed.

The appellants’ assigned error that the trial court did not reach the issue is


                                            16
No. 79492-2-I/17


therefore incorrect. In the alternative, the appellants argue that the trial court erred

in finding the County could meet the requirements of RCW 7.28.070.

       RCW 7.28.070 provides,

       Every person in actual, open and notorious possession of lands or
       tenements under claim and color of title, made in good faith, and who
       shall for seven successive years continue in possession, and shall
       also during said time pay all the taxes legally assessed on such lands
       or tenements, to the extent and according to the purport of his or her
       paper title.

       The appellants argue first that RCW 7.28.070 does not apply to

governments. They argue that allowing the government to adversely possess

property under this statute is precluded by the Fifth Amendment to the United

States Constitution because it would allow the government to take property without

just compensation.7      But, our Supreme Court has already ruled that the

government may adversely possess property without running afoul of the United

States Constitution. See Petersen v. City of Seattle, 94 Wash. 2d 479, 483-84, 618
P.2d 67 (1980).

       The appellants claim next that the County did not have good faith color of

title. They claim this is so because the deed by which the County obtained title

was only a quitclaim deed, and it disclosed multiple disputes with adjacent property

owners concerning the width of the corridor. Color of title exists where a quitclaim

deed sufficiently describes the property in question and purports to convey it to the

       7 The County is also a “person” for purposes of Washington statutes. Use
of the term “person” in Washington statutes is properly construed to include “the
United States, this state, or any state territory, or any public or private corporation
or limited liability company, as well as an individual.” RCW 1.16.080(1); see also
Dep’t of Nat. Res. v. Pub. Util. Dist. No.1 of Klickitat County, 187 Wash. App. 490,
493, 349 P.3d 916 (2015) (“[A] municipal corporation is a ‘person.’”).


                                              17
No. 79492-2-I/18


grantee. Scramlin v. Warner, 69 Wash. 2d 6, 10, 416 P.2d 699 (1966). The County’s

deed describes the corridor as 100 feet wide adjacent to the appellants’ property

and purports to convey it to the County. So, the appellants’ only argument is that

because the adjacent property owners disputed this, the County did not have title

in good faith.8 Appellants cite Erikson v. Wick, 22 Wash. App. 433, 440-41, 591 P.2d
804 (1979) to support this proposition.

        In Erikson, the Wicks owned a plat of land on the shore of Crescent Lake.
Id. at 434. The meander line of the lake formed a part of their eastern property

line. Id. at 434-35.   Both parcels were transferred to their owners by the

government. Id. at 436. A discrepancy existed between the meander line as

depicted on the government plat and field notes. Id. at 435. The Wicks also

discovered maps at the county assessor’s office suggesting they did not own all

the property they claimed. Id. at 440. Their attorney at the time informed them

that a quiet title action might be necessary. Id. They then segregated the disputed

portion from their property by conveying it to their son with a metes and bounds

description in the deed. Id. The Wicks sought quiet title to the area, claiming to

have good faith color of title. Id. 439. The court found that the Wicks knew or

should have known of the problem, and that this knowledge precluded a claim

under RCW 7.28.070. Id. at 440-41.




        Appellants also argue that the description of the corridor in the County’s
        8

deed and Appellants’ deeds do not match. While the Appellants’ deeds specifically
exclude the corridor, they do not describe it. There is therefore no discrepancy in
the descriptions.


                                           18
No. 79492-2-I/19


       This case is easily distinguishable from Erickson because no similar

discrepancies existed in the official records when the County acquired the

property. Knowledge that adjacent property owners disagree about the width of

the easement is not enough to defeat King County’s good faith belief in its color of

title when it held a deed with a description supported by all relevant official records.

See Williams v. Striker, 29 Wash. App. 132, 136-37, 627 P.2d 590 (1981) (holding

that constructive knowledge of adjacent property owners claims to property does

not in and of itself preclude good faith color of title).

       Next, the appellants argue that King County’s use of the land was not

“actual, open and notorious.” In determining whether use was open and notorious,

the use need be only “of the character that a true owner would assert in view of its

nature and location.” Chaplin v. Sanders, 100 Wash. 2d 853, 863, 676 P.2d 431

(1984). King County recorded its deed and thereafter presented itself as the owner

of a 100 foot wide corridor. It removed the railroad tracks and constructed a public

trail on the property. It compelled two of the appellants’ predecessors in interest

to apply for special use permits or otherwise acknowledge the County’s interest in

order to utilize the land. The County also required other adjacent property owners

to apply for special use permits.        These uses are consistent with a County

operating a public park and are open and notorious given the nature of the

property.

       Last, the appellants claim that they, rather than the County, paid taxes on

the property. They claim this is so because the County is immune from property

taxes and their own tax bills were increased as a result of their improvements in


                                               19
No. 79492-2-I/20


the corridor. The County does not dispute that it is exempted from paying property

taxes. It counters that it paid various fees, including surface water management,

noxious weed, and conservation fees. The appellants do not dispute that the tax

parcels the County is responsible for include the disputed land. They argue only

that the payment of fees alone is insufficient. The statute does not say “property

taxes,” it says “all taxes legally assessed.” The parties do not dispute that the

County paid all fees that were legally assessed on the parcel. Nor do they dispute

that the County did not pay any legally assessed property taxes on the parcel,

because no such taxes could be assessed. We conclude that the County paid “all

taxes legally assessed” on the land.

      The trial court correctly concluded King County met the statutory

requirements of RCW 7.28.070. Even if the appellants owned of any portion of the

corridor when it was transferred to King County, the County subsequently gained

ownership of these areas by adverse possession.

IV.   Equitable Remedies

      The appellants nevertheless argue that equitable considerations should

preclude the County from exercising its right to ejectment. We review decisions in

equity for abuse of discretion. See, e.g., Arkison v. Ethan Allen, Inc., 160 Wash. 2d
535, 538, 160 P.3d 13 (2007) (judicial estoppel); State, In re Determination of

Rights to the Use of Surface Waters of the Yakima River Drainage Basin, 112 Wn.

App. 729, 748, 51 P.3d 800 (2002) (water rights); Rabon v. City of Seattle, 135
Wash. 2d 278, 284, 957 P.2d 621(1998) (preliminary injunction); In re Foreclosure of

Liens for Delinquent Real Prop. Taxes for the Years 1985 through 1988, 123


                                           20
No. 79492-2-I/21


Wn.2d 197, 204, 867 P.2d 605 (1994) (restitution).        A trial court abuses its

discretion when its decision is based on untenable grounds, or is manifestly

unreasonable or arbitrary. Rabon, 135 Wash. 2d at 284.

      The trial court reasoned that disallowing the County’s right of ejectment

would prevent it from performing its legal duty to preserve the corridor for future

railroad reactivation under the Trails Act, 16 U.S.C. § 1247(d). It also observed

that allowing the County to acquiesce to disposal of public lands in this fashion

would run afoul of King County procedures for disposing of surplus land, which

require approval of the King County Council, notice, and a public bidding process.

RCW 36.34.005; King County Code (KCC) 4.56.070; KCC 4.56.100.

      This reasoning is not manifestly unreasonable. Further, it comports with the

important public policy interests supporting the County’s immunity from adverse

possession claims. Public lands are held for the public’s benefit, and the public

should not have to “suffe[r] for the negligence of its representatives.” Gorman, 160
Wash. App. at 764.

      We find the trial court did not abuse its discretion in finding equitable

principles should not be applied to preclude King County’s right of ejectment.

 V.   Attorney Fees

      The County requests attorney fees on appeal pursuant to RAP 18.1.9 Both

parties seek fees under RCW 7.28.083(3) which allows a prevailing party in an

      9  King County also sought fees against the Neighbors based on RAP 18.9.
While we agree that the Neighbors’ appeal is frivolous because it is barred by res
judicata, the same cannot be said for the Millers and Larges. Because we find that
King County is entitled to fees against Neighbors, Millers and Larges under RCW
7.28.083(3), we decline to also award fees under RAP 18.9.


                                            21
No. 79492-2-I/22


action asserting title by adverse possession to recover attorney fees. The County

has prevailed. We award the County attorney fees and costs pursuant to RCW

7.28.083.

      We affirm.




WE CONCUR:




                                          22